DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1, 7, 10, 16 and 20 in “Claims - 02/18/2022” is acknowledged. 
Prior to this office action claims 1-20 were pending for prosecution, of which, non-elected claims 10-15 had been withdrawn, and claims 1-9 and 16-20 were examined for further prosecution. 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 1; [0057]) = (element 10; Figure No. 1; Paragraph No. [0057]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by IKEHASHI; Tamio et al. (US 20160187370 A1; hereinafter Ikehasi) with evidence from Challoner, Dorian A. et al. (US 20050172714 A1; hereinafter Challoner).

    PNG
    media_image1.png
    213
    481
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    269
    500
    media_image2.png
    Greyscale

Ikehasi Figure 1 or 20                                   Ikehasi Figure 22 
1. Ikehasi teaches a device (MEMS in Embodiment 1)), comprising (see the entire document, Figs 1/20, 22 specifically, as cited below):
a substrate (10/100; Fig 1/20; [0057]); 
a first electrode (11Z) formed on the substrate; 
a structural layer ({14B, 15B,,15A, 12Z} transformed from 301 a SiGe [0080] fig 7, which is conductive material as evident by Challoner ([0073] : electrically conductive such as SiGe) [0058] as detailed in Fig 22) formed on the substrate (10), the structural layer including a movable mass (12Z) and a fixed portion (15B), the movable mass being suspended (by spring 18) above the substrate and the first electrode (11Z) being interposed between the substrate (10) and the movable mass (12Z) and separated from the movable mass (12Z) by a first gap (below 12z (C1z); [0060]); 
a second electrode (13Z) formed on the substrate (10/100) above the structural layer ({14B, 15B, 15A,12Z}), wherein the second electrode is spaced apart from an 12Z) by a second gap (above 12Z (C2z); [0060]); and 
an anchor (16 {16A,16B}; fig 22, [0059]) disposed between the second electrode (13Z) and the fixed portion (15B, 15A) of the structural layer {14B, 15B,,15A, 12Z} wherein the anchor is coupled to the second electrode (13Z) and the fixed portion of the structural layer (at least to 15B), thereby coupling the second electrode (13Z) to the fixed portion (15B) of the structural layer.  
2. Ikehasi with evidence from Challoner as applied to the device of claim 1, wherein (Fig 1) the first and second electrodes (11Z/13Z) are immovable (construed from fixed attributes; [0057-0058]) relative to the movable mass (12Z).  
3. Ikehasi with evidence from Challoner as applied to the device of claim 1, wherein (Fig 1): the substrate has a planar surface (10 bottom and opposite side); 
the first and second electrodes are aligned (11Z/13Z) with one another in a direction perpendicular to the planar surface of the substrate  (10); and 
the movable mass is (12Z) located between the first and second electrodes (11Z/13Z).  
4. Ikehasi with evidence from Challoner as applied to the device of claim 3, wherein (Fig 1) the movable mass (12Z) is configured for displacement along a first axis perpendicular to the planar surface of the substrate in response to a physical stimulus ([0058]:movable electrode 12Z which can be vertically (non-parallely) moved is arranged above the first fixed electrode 11Z. The position of the movable electrode 12Z is displaced in an upper or a lower direction in accordance with change of inertial force in the Z-direction (direction perpendicular to the substrate 10), and the first and second 11Z/13Z) are configured as a differential electrode pair for detecting the displacement of the movable mass along the first axis. 
6. Ikehasi with evidence from Challoner as applied to the device of claim 1, further teaches, wherein :
the structural layer is formed from a first electrically conductive material (301 a SiGe [0080] fig 7, which is conductive material as evident by Challoner ([0073] : electrically conductive such as SiGe); 
at least a section of the fixed portion (15A) of the structural layer is electrically isolated (by gap and spring 18) from the movable mass (12z); and 
the device further comprises a connection element (comprising 16 (16a,16b}) electrically connecting the second electrode (13Z) and the section of the fixed portion (15B) of the structural layer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by IKEHASHI; Tamio et al. (US 20160187370 A1; hereinafter Ikehasi) with evidence from Challoner, Dorian A. et al. (US 20050172714 A1; hereinafter Challoner), and in view of SHAO; PENG et al., (US 20160370182 A1, of record; hereinafter Shao).
5. Ikehasi with evidence from Challoner as applied to the device of claim 3, 
 [0065] the sensor includes not only a MEMS sensor configured to detect the acceleration in the Z-direction (hereinafter referred to as the Z-sensor), but also a MEMS sensor configured to detect the acceleration in the X-direction (horizontal direction) (hereinafter referred to as the X-sensor) and a MEMS sensor configured to detect the acceleration in the Y-direction (perpendicular direction) (hereinafter referred to as the Y-sensor)”) relative to a drive axis that is substantially parallel to the planar surface (parallel to top of 10) and the movable mass (12Z) (is further configured to undergo oscillatory sense motion along a sense axis) perpendicular to the planar 1382174212US01 surface   of the substrate (10/100) in response to an angular velocity about an input axis that is perpendicular to each of the drive and sense axes (construed from [0061] obtaining accelerations); and 
the first and second electrodes (11Z/13Z) are configured to receive a corrective voltage (construed from defined capacitive parameter [0064]]  voltages of the opposite phases (−Vsinω t, Vsinω t) are applied to capacitors C1 and C2,) of the movable mass (12Z) along the sense axis resulting from the oscillatory drive motion along the drive axis.  
The difference between Ikehasi and claimed limitations are operation such as configured to undergo oscillatory drive/sense motion and the corrective voltage being configured to compensate for a quadrature motion.
However, in the analogous art, Shao teaches a MEMS device, such as an angular rate sensor, that is generally insusceptible to error resulting from in-phase motion ([0001]), wherein (Fig 1, [0016]) depicts an analogous structure of Ikehasi and further discloses the operation configuration in [0020] as first and second coupling 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate using operational feature of Shao into Ikehasi to configure the movable mass (220), and thereafter the combination of (Ikehasi and Shao) teaches the configuration aspects of the claimed limitation since, this configuration, at least, enables suppression of both of the drive and sense in-phase motion individually, and the fully decoupled configuration reduces the potential for quadrature error and/or other electrical noise that might otherwise impose erroneous signal input from the drive masses to the sense masses (Shao [0053]).
Response to Arguments
Applicant's arguments “Amendment/Req. Reconsideration-After Non-Final Reject - 02/18/2022” with the “Remarks - 02/18/2022- Applicant Arguments/Remarks Made in 
Applicant’s amendment of independent claim 1 (and thereby the dependent claim 2-6) changed the scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in section I-II, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited feature of the semiconductor device comprising, inter alia,  wherein  the device further comprises an electrically insulating material interposed between the anchor and the fixed portion, as recited in Claim 7, in combination with the remaining features of Claim 7, and parent claim 1.
Ikehasi with evidence from Challoner as applied to the device of claim 1 in section I above , disclose, wherein: the structural layer ({14B, 15B 15A,12B transformed from 301) is formed from a first electrically conductive material a SiGe [0080] fig 7, which is conductive material as evident by Challoner ([0073]: electrically conductive such as SiGe); the second electrode (13Z transformed from 401a) and the anchor (16) are formed from a monolithic seqment of second electrically conductive material (as disclosed in [0141) from a second electrically conductive material (SiGe 401a; Fig 32).
Regarding claim 8-9, those are objected as these inherit the allowable subject matter from claim 7.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  . The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Claim 16.  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor construction comprising: inter alia, “a connection element formed on the substrate and disposed between the second electrode and the second section of the fixed portion of the structural layer, wherein the connection element electrically connects the second electrode to the second 6 of 12Docket No. 82174212US01 Application No. 16/749,510 Response to Office Action dated November 19, 2021 section of the fixed portion of the structural layer, the first and 
The most relevant prior art reference (US 20160187370 A1 to IKEHASHI; Tamio et al.)  substantially teaches all the limitations of the claim 16, with the exception of the limitations described in the preceding paragraph .
IKEHASHI; Tamio et al. teaches teaches a device (MEMS in Embodiment 1)), comprising (Figs 1/20, 22 as cited below):
a substrate (10/100; Fig 1/20; [0057]) having a planar surface (bottom and top); 
a first electrode (11Z) formed on the substrate; 
a structural layer ({14B, 15B,12B transformed from 301 a SiGe [0080] fig 7, which is conductive material as evident by Challoner ([0073] : electrically conductive such as SiGe) [0058] as detailed in Fig 22) formed on the substrate from a first electrically conductive material (from 301 a SiGe), the structural layer including a movable mass (12Z) and a fixed portion (15B), the movable mass being suspended (by spring 18) above the substrate and the first electrode being interposed between the substrate and the movable mass (12Z) and separated from the movable mass by a first qap (below 12z (C1z); [0060]);
a second electrode (13Z) formed on the substrate above the structural layer and spaced apart from an upper surface of the movable mass by a second gap (above 12Z (C2z); [0060]), wherein (Fig 1) the first and second electrodes (11Z/13Z) are aligned with one another in a direction perpendicular to the planar surface of the substrate (10/100) and the movable mass (12Z) is located between the first and second electrodes ; 
16 {16A,16B}; fig 22, [0059]) formed on the substrate above a first section of the fixed portion (15B) of the structural layer, wherein the anchor couples  the second electrode (13Z) to  the first section of the fixed portion (15B) of the structural layer.
Regarding claim 17-20, these are allowed because these inherit the allowable subject matter from claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896  
March 10, 2022